DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 201811546661.9 filed in State Intellectual Property Office of the P.R.C. (SIPO) on December 18, 2018 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on March 5, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Drawings
The drawings are objected to for the following informalities: 
Fig. 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
In Fig. 6, the lead line of the reference number 223, which should originally point out the test pad, does not point out the test pad.
No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 
Claim Objections
Claims 2-4, 9, 12-14 and 19 are objected to because of the following informalities:
In claim 2, lines 3-4, “a first metal trace connecting to the COF” should read --a first metal trace connected to the COF-- (emphasis added).
In claim 3, lines 1-2, “the cutting line intersects with the non-metal trace” should read -- the cutting line intersects the non-metal trace-- (emphasis added).
In claim 4, lines 1-2, “the cutting line intersects with the second metal trace” should read -- the cutting line intersects the second metal trace -- (emphasis added).
Claim 9 recites “the transistors are electrically connected to the second metal trace” in lines 5-6. It appears that claim 9 should depend on claim 2, not claim 1 because antecedent basis of the feature “the second metal trace” of claim 9 exists in claim 2, not claim 1.
In claim 12, lines 3-4, “the metal trace comprises a first metal trace connecting to the COF” should read -- the metal trace comprises a first metal trace connected to the COF-- (emphasis added).
In claim 13, lines 1-2, “the cutting line intersects with the non-metal trace” should read -- the cutting line intersects the non-metal trace-- (emphasis added).
intersects the second metal trace-- (emphasis added).
Claim 19 recites “the transistors are electrically connected to the second metal trace” in lines 5-6. It appears that claim 19 should depend on claim 12, not claim 11 because antecedent basis of the feature “the second metal trace” of claim 19 exists in claim 12, not claim 11.
Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 5-8 are allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 1 that recites “wherein the testing structure comprises: a test pad disposed at a side of the COF remote from the display area; and a testing circuit positioned between the test pad and the COF and including a signal trace connecting the COF and the test pad, wherein the signal trace comprises a non-metal trace and a metal trace connected to each other, and a cutting line is disposed on the signal trace; a step S20 of testing the display area of the substrate by the testing structure” in combination with other elements of the base claim 1.
Claims 2-4 and 9 would be allowable if rewritten or amended to overcome the above-discussed claim objections.
Claim 10 is allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of claim 10 that recites “wherein the testing structure comprises: a test pad disposed at a side of the COF remote from the display area; and a testing circuit positioned between the test pad and the COF and including a signal trace connecting the COF and the test pad, wherein the signal trace comprises a non-metal trace and a metal trace connected to each other, and a cutting line is 
Claims 11 and 15-18 are allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 11 that recites “wherein the testing structure comprises: a test pad disposed at a side of the COF remote from the display area, wherein the 17test pads are disposed to correspond to the COFs one by one; and a testing circuit positioned between the test pad and the COF and including a signal trace connecting the COF and the test pad, wherein the signal trace comprises a non-metal trace and a metal trace connected to each other, and a cutting line is disposed on the signal trace; a step S20 of testing the display area of the substrate by the testing structure” in combination with other elements of the base claim 11.
Claims 12-14 and 19 would be allowable if rewritten or amended to overcome the above-discussed claim objections.
Conclusion
This application is in condition for allowance except for the following formal matters: See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is 571-270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        June 14, 2021